Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claim 19 is allowed because the prior art fails to teach or fairly suggest a  light detecting device comprising: a microlens; a photoelectric conversion region; a light shield film disposed between the microlens and the photoelectric conversion region; and a light shield wall extending from an edge portion of the light shield film in a direction perpendicular to the light shield film, wherein an opening is surrounded by the light shield film, wherein the photoelectric conversion region is configured to receive light passing through the microlens and the opening, and wherein the edge portion of the light shield film is adjacent to the opening in a plan view.
	Claims 20-28 are allowed by virtue of their claim dependency upon allowed claim 19.
Claim 29 is allowed because the prior art fails to teach or fairly suggest an electronic device comprising: an imaging lens; a signal processing circuit; and a light detecting device comprising: a microlens; a photoelectric conversion region; a light shield film disposed between the microlens and the photoelectric conversion region; and a light shield wall extending from an edge portion of the light shield film in a direction perpendicular to the light shield film, wherein an opening is surrounded by the light shield film, wherein the photoelectric conversion region is configured to receive light passing through the microlens and the opening, and wherein the edge portion of the light shield film is adjacent to the opening in a plan view.
Claims 30-38 are allowed by virtue of their claim dependency upon allowed claim 29.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.